DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments, see pg. 7, filed 03/14/2022 have been fully considered and are persuasive as they apply to the claims as amended in this action. The rejections of the claims are withdrawn. 

Priority
The instant application is a continuation of 15/127,783 that was a national stage entry of PCT/US15/21904 filed on 03/21/2015 and further claims priority to provisional U.S. Application No. 61/968,823 filed on 03/21/2014.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Monyok on 04/29/2022.
The application has been amended as follows: 
1. (Currently Amended) A system for projecting a laser onto an audience, comprising:
a laser source;
a motorized yoke, wherein the yoke changes an axis of projection of the laser source;
a monitoring system,
wherein the monitoring system observes a plurality of output parameters of the laser source;
wherein the monitoring system generates an output signal;
a calibration interface, wherein the plurality of output parameters of the laser source are pre-calibrated such that a laser beam emitted from the laser source does not exceed a threshold exposure level at a pre-determined distance from the laser source, wherein at least one output parameter comprises a laser source power level, which remains at a constant level for any position of the motorized yoke and any region in which the laser source is projecting; and
a safety system that receives the output signal, wherein the safety system detects a state of operation of the laser beam based on the output signal to determine an unsafe operating condition consisting of a malfunction of a scanner or activation of an emergency stop, wherein the safety system stops projection of the laser beam when the unsafe operating condition is present.
5. (Currently Amended) A method of operating a laser projection system for an audience, comprising:
providing a laser projection system, the laser projection system comprising:
a laser source that projects a laser beam;
a motorized yoke having a mount, wherein the laser source is secured in the mount;
a monitoring system, wherein the monitoring system determines the exposure level of the laser beam;
a safety cutout device that blocks transmission of the laser beam emanating from the laser source when the monitoring system detects an excessive exposure level caused by an unsafe operating condition consisting of a malfunction of a scanner;
a calibration interface capable of altering the power output, beam divergence, and scan rate of the laser beam;
pre-calibrating the laser projection system to prevent exposure levels exceeding a maximum threshold at a pre-determined distance from the laser source by setting a power level of the laser source, wherein the power level remains constant for all positions of the motorized yoke and any region in which the laser source is projecting;
installing the laser projection system at a distance no less than the pre-determined distance from an audience; and
operating the laser projection system at a constant power output for all positions of the motorized yoke.
10. (Currently Amended) The system of claim 1 
Allowable Subject Matter
Claims 1, 2, 4-6, and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's arguments, see pg. 7, filed 03/14/2022 have been fully considered and are persuasive as they apply to the claims as amended in this action. There is no better art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KING/
Primary Examiner, Art Unit 2828
04/29/2022